Citation Nr: 9906207	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-00 670	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired  
psychiatric disability on a basis other than as residual to 
herbicide (Agent Orange) exposure.  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
April 1974.  He did not serve in the Republic of Vietnam or 
outside the continental United States during such service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision denied direct service 
connection for a psychiatric disability.  The veteran filed a 
timely Notice of Disagreement and was issued a Statement of 
the Case and supplements thereto.  However, in his 
Substantive Appeal (VA Form 9), received in January 1998, the 
veteran claimed that his psychiatric disability was solely 
the result of herbicide exposure during active service while 
performing highway maintenance at Wurtsmith Air Force Base, 
Oscoda, Michigan, during the spring and summer of 1971.  The 
RO failed to develop or address that issue, and it remains 
unresolved and pending appropriate development and 
adjudication.  

The United States Court of Veterans Appeals (Court) has held 
that, upon receipt of a VA Form 1-9, the Board must review 
all issues which are reasonably raised from a liberal reading 
of the appellant's substantive appeal.  Myers v. Derwinski,  
1 Vet. App. 127, 128 (1991).  

In his testimony at a November 1998 personal hearing held at 
the RO before the undersigned Member of the Board, the 
veteran again advanced the contention that his currently-
diagnosed psychiatric disabilities were related to an 
incident of psychiatric evaluation in service or, in the 
alternative, were the result of herbicide exposure while 
performing highway maintenance while serving on active duty 
at his duty station in Michigan.  The RO again failed to take 
appropriate action with respect to that latter claim.  The 
veteran's claim of entitlement to service connection for an 
acquired  psychiatric disability as residual to herbicide 
(Agent Orange) exposure is referred to the RO for appropriate 
action.  

FINDING OF FACT

The claim for direct service connection for a psychiatric 
disability is not plausible.  


CONCLUSION OF LAW

The claim for direct service connection for a psychiatric 
disability is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to direct service connection for an acquired 
psychiatric disability.  If he has not, his appeal must fail, 
and VA is not obligated to assist him in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91 (1993).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief that 
his claim of entitlement to service connection for or an 
acquired psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a)(West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied because the medical record of record reflects 
diagnoses of anxiety and depression between December 1987 and 
January 1988; of major depression with psychotic features in 
September 1990; of delirium and a major depression thought to 
be secondary to colo-rectal cancer in June 1992; and of 
dysthymia and an organic mood disorder, depressed type, in 
June 1993. 
The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a psychiatric 
disease in service in the form of lay or medical evidence is 
not met because there is no medical evidence that the veteran 
had a chronic psychiatric disability during his period of 
active service.  The appellant's service medical records show 
that on service entrance examination in May 1970, he denied 
any history of depression or nervous trouble of any sort, and 
that his service entrance examination showed that his 
psychiatric evaluation was normal.  In November 1970, he 
asked to see a base psychiatrist because he was "feeling 
depressed over school."  He was referred for an appointment 
with a provisional diagnosis of reactive depression, mild.  
On interview, he related that he had passed the first block 
of training, but failed the second, requiring that he repeat 
the second block.  He complained that he disliked his field 
of study and had no motivation to continue in it, and that 
this seemed to be contributing to a feeling of worthlessness, 
anxiety and depression.  The diagnosis was situational 
reaction with depression.  The interviewer recommended that 
the serviceman be removed from the training school.  No 
further complaint, treatment, findings of diagnosis of a 
psychiatric disability were shown during the veteran's 
remaining three and one-half years of active service.  A 
report of medical history, prepared by the veteran at the 
time of his service separation examination, denied any 
history of depression, excessive worry, or nervous trouble of 
any sort.  His service separation examination revealed that 
his psychiatric evaluation was normal.  While the veteran has 
testified that he was seen in service for a psychiatric 
problem, he was unable to provide additional information due 
to reported lapses of memory.  

The Board finds that the sole psychiatric symptomatology 
shown in service was identified as a situational reaction 
with depression; that such diagnosis was specifically linked 
to the veteran's difficulties in technical school; that such 
condition was not subsequently shown present at any time 
after the veteran was removed from technical school; and that 
he is not currently shown to have a situational reaction.  A 
summary of the veteran's counseling on several occasions at 
Mercy Medical Center (formerly Concern: E.A.P.) between June 
1983 and April 1993 reflect complaints of symptomatology 
unrelated to that shown in service, and included no 
psychiatric diagnosis.  Indeed, there is no diagnosis of 
psychiatric disability prior to the diagnosis of anxiety and 
depression briefly shown in December 1987, approximately 13 
years following final service separation.  The Board 
specifically notes that major depression with psychotic 
features first shown in September 1990; delirium and a major 
depression thought to be secondary to colo-rectal cancer and 
shown in June 1992; and dysthymia and an organic mood 
disorder, depressed type, shown in June 1993, were not 
demonstrated or diagnosed during active service, on service 
separation examination, or within the initial postservice 
year.  

The Board finds that the appellant has not met the 
requirement of item (2) that lay or medical evidence be 
submitted of incurrence or aggravation of a chronic 
psychiatric disability during active service.  

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus between any 
inservice psychiatric symptomatology and a current 
psychiatric disability, including his diagnosed major 
depression with psychotic features; delirium and major 
depression thought to be secondary to colo-rectal cancer; and 
dysthymia and an organic mood disorder, depressed type.  The 
Court has held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit, at 93.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
Accordingly, the appellant's contentions regarding a 
relationship between his current major depression with 
psychotic features; delirium and major depression thought to 
be secondary to colo-rectal cancer; and dysthymia and an 
organic mood disorder, depressed type, and a situational 
reaction with depression shown on a single occasion during 
active service are not competent and, therefore, do not 
render his claim plausible.  

Further, the appellant has not provided any competent medical 
opinion or authority which links or relates his current major 
depression with psychotic features; delirium and major 
depression thought to be secondary to colo-rectal cancer; and 
dysthymia and an organic mood disorder, depressed type, to 
his period of active service.  The Court has held that an 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  There is no competent medical opinion 
which links or relates the veteran's situational reaction 
with depression shown on a single occasion in November 1970 
to his current major depression with psychotic features; 
delirium and major depression thought to be secondary to 
colo-rectal cancer; and dysthymia and an organic mood 
disorder, depressed type. 

Although the nexus requirement may be satisfied by evidence 
showing that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period, no such presumptive disease has been shown 
during that period.  Traut v. Brown,  6 Vet. App. 495, 497 
(1994);  Goodsell v. Brown,  5 Vet. App. 36, 43 (1995).  
Further, a claim may be well grounded based on application of 
the rule of chronicity and continuity of symptomatology 
provided under  38 C.F.R. § 3.303(b) (1998).  The Court has 
held that the chronicity rule applies where there is 
evidence, regardless of its date, that shows that the veteran 
had a chronic condition either in service or during an 
applicable presumptive period and that the veteran still has 
such a condition.  Savage v. Gober,  10 Vet. App. 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id., at 497.  In this particular case; 
however, the veteran was diagnosed with a situational 
reaction with depression, which is not a chronic disease 
subject to presumptive service connection.  Further, the 
Court's holding in  Savage, id., is inapplicable in the 
instant appeal because the veteran has not been shown to have 
a chronic condition in service or within any applicable 
presumptive period, nor has he been shown to still have such 
a condition, and there had been no competent medical evidence 
presented which relates the present condition to that 
inservice symptomatology.  Savage v. Gober,  10 Vet. App. at 
498.

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claim of entitlement 
to service connection for an acquired psychiatric disability 
is well grounded.  Accordingly, service connection for an 
acquired psychiatric disability is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence linking or relating any current psychiatric 
disability to his period of active service, or demonstrating 
the presence of psychosis within the initial postservice 
year.  Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veteran's 
claim for service connection for an acquired psychiatric 
disability on a ground different from that of the RO, that 
is, on the basis of whether the veteran's claim is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by this decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown,  4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
for service connection for an acquired psychiatric disability 
is well grounded would be pointless and, in light of the 
legal authority cited above, would not result in a 
determination favorable to the appellant.  VAOPGCPREC 16-92 
(O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disability is 
denied.



		
	FRANK   L.   CHRISTIAN
	Acting Member, Board of Veterans' Appeals




 Department of Veterans Affairs

